17/50 of 0.695 W/kg or less. The examiner is not persuaded by these arguments and points out the following. 
Firsty, with respect to the argument that Makoto fails to teach “an average heating rate from 700°C attained in the heating process of the primary recrystallization annealing to soaking is not more than 15 °C/s, and an oxygen potential PH2-O/PH2 of an atmosphere in a zone from 700°C to soaking is 0.2-0.4, and an oxygen potential PH2-O/PH2 in a soaking zone is 0.3-0.5” - the example within Makoto that applicant points out as using a heating rate of 10 °C/s from 700°C to 840°C and then annealing for 2 minutes at 840°C under and atmosphere of PH2-O/PH2 of 0.4 (paragraph [0044] of the machine translation) is considered to read upon this feature. The applicant’s primary argument with respect to this cited area is that it is unclear if Makoto is using an atmosphere of PH2-O/PH2 of 0.4 during both the temperature ramp and soaking, or just during soaking. The examiner points out that while Makoto does not explicitly describe or distinguish when the atmosphere is at a PH2-O/PH2 of 0.4, e.g., at the beginning of the heat ramp or at the end of the heat ramp and beginning of the soaking, one of ordinary skill would be inclined toward providing an atmosphere PH2-O/PH2 of 0.4 at the beginning of the ramp, like applicant, as Makoto explicitly teaches the importance of both the heating rate and the amount of oxygen within the with atmosphere at temperatures starting at 600°C (paragraph [0030]). One of ordinary skill would readily appreciate and understand that using a heating rate of 10°C/s in an atmosphere PH2-O/PH2 of 0.4 would lead to ideal formation of surface SiO2 rather than “subscale silica…in the form of a dendritic shape extending in a rod-like shape toward the inside of the steel plate” since Makoto explicitly states that “finish annealing performing in this manner, SiO2 is less likely to move to the 
Secondly, the examiner points out that the feature of “an average heating rate from 700°C attained in the heating process of the primary recrystallization annealing to soaking is not more than 15 °C/s, and an oxygen potential PH2-O/PH2 of an atmosphere in a zone from 700°C to soaking is 0.2-0.4, and an oxygen potential PH2-O/PH2 in a soaking zone is 0.3-0.5” of which the applicant points to as being critical in achieving the properties recited within the instant claims - is not recited anywhere within the instant claims. The examiner points out that based off MPEP 2111:

The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1)

However, the examiner points out that this same section also recites the following of which is more relevant to this argument:  

The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim. See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the USPTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.").

As such, the examiner points out that Makoto in view of Iwamoto teach all aspects of the instant method as recited within withdrawn claims 8-11 in addition to the features in claims 6-7, and 12-13, and therefore it would necessarily flow that properties such as “linear grooves or linear strain regions are formed on one surface or both surfaces of the steel sheet in a direction crossing a rolling direction at an interval d in the rolling direction of 1-10mm”, “wherein an area ratio Sα6.5 of secondary recrystallization grains occupied in the surface of the steel sheet being 90% or more when an absolute value of an angle α deviated from {110}<001> ideal orientation around a direction perpendicular to a rolling face is less than 6.5°”, and “an area ratio Sβ2.5 of secondary recrystallization grains occupied in the surface of the steel sheet being 75% or more when an absolute value of an angle β deviated from {110}<001> ideal orientation around a widthwise direction is less than 2.5°” would flow from the combination. 



/RYAN L HECKMAN/Examiner, Art Unit 1735            


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735